PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/773,549
Filing Date: 27 Jan 2020
Appellant(s): Google LLC



__________________
Madhumita Datta
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 6th 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 27th 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 4 recites a feature, “one or more additional messages exchanged during the messaging session, a reference to an additional media item that the first user has shared with the second user”, that is already recited in claim 1. In claim 1, “a messaging session to present messages exchanged between a first user and a second user, an initiating message including a reference to a media item that the second user has shared with the first user” is recited and said recited feature of claim 1 is considered as being capable of performing more than once.
That is, more than one message referencing to a media item can be exchanged between a first and a second users. The second time a message referencing to a second media item exchanged as recited in claim 1 can be called “a second message” referencing to a second media item or “an additional message” referencing to an additional media item as recited in claim 4. Accordingly, claim 4 does not recite a technical feature further limiting claim 1.
Same rationale applies to claims 11 and 18.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. §103 as being unpatentable over Svendsen et al. (US 2013/0311457), hereinafter Svendsen, and further in view of Keen (US 2014/0123014), hereinafter Keen.

Claim 1
“receiving, within a messaging area provided for a messaging session to present messages exchanged between a first user and a second user, an initiating message including a reference to a media item that the second user has shared with the first user” Svendsen [0039] discloses “the media collection information may include, for example, a Globally Unique Identifier (GUID) for each media item, a title and/or similar information identifying the media item” and Svendsen [0040] discloses “upon receiving the acceptance acknowledgement message, the user device 14-1 may add the user 16-N to the friends list 30-1 of the user 16-1”;  the “identifier” of each media item is the “reference to a media item” as claimed;

“wherein the initiating message is part of the messaging session, and the messaging area provided for the messaging session is part of a media presentation user interface displayed on a user device of the first user” Keen Figure 2A;

“receiving an indication from the first user to view the media item” Svendsen [0084] discloses “GUI 58 providing notification to the user when another user’s shared media collection”;

“responsive to receiving the indication from the first user, presenting, by a media player executed by a processing device of the user device of the first user, the media item to the first user within a media player interface” Svendsen [0036] discloses “[t]he friends list 30-1 may be a pre-existing list obtained from a social networking application such as, for example, a contact list of an email application, an instant messaging or chat application”,

“wherein the media player interface is incorporated into the messaging area provided for the messaging session to present the messages exchanged between the first user and the second user, such that the media item is displayed inside the messaging area” Keen Figure 2A.

Svendsen and Keen disclose analogous art. However, Svendsen does not spell out the “messaging area” as recited above. It is disclosed in Keen. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Keen into Svendsen to enhance its messaging exchange functions.

Claim 2
“providing the media item presentation user interface that includes both the messaging area and the media player interface via a content-sharing application” Svendsen [0076] discloses “sharing of media collections between users having direct and indirect relationships in the manner described above may be performed using various schemes”.
Although “messaging area” is not spelled out in Svendsen, the “instant messaging or chat application” disclosure of Svendsen inherently discloses the “messaging area” as claimed.

Claim 3
“launching, via the content-sharing application, the messaging session to present the messages exchanged between the first user and the second user, wherein the messaging session provides presentation of one or more additional messages exchanged between the first user and the second user” Svendsen [0036] discloses “[t]he friends list 30-1 may be a pre-existing list obtained from a social networking application such as, for example, a contact list of an email application, an instant messaging or chat application” and Svendsen [0040] discloses “upon receiving the acceptance acknowledgement message, the user device 14-1 may add the user 16-N to the friends list 30-1 of the user 16-1”.

Claim 4
“including, in the one or more additional messages exchanged during the messaging session, a reference to an additional media item that the first user has shared with the second user” Svendsen [0039] discloses “the media collection information may include, for example, a Globally Unique Identifier (GUID) for each media item, a title and/or similar information identifying the media item” and Svendsen [0040] discloses “upon receiving the acceptance acknowledgement message, the user device 14-1 may add the user 16-N to the friends list 30-1 of the user 16-1”; the “identifier” of each media item is the “reference to a media item” as claimed.

Claim 5
“presenting, by the media player, the additional media item within the media player interface incorporated into the messaging area” Svendsen [0081] discloses “[t]he user may then navigate through the playlist and cause playback of the playlist or select media items from the playlist”.

Claim 6
“adding a third user to the messaging session between the first user and the second user” Svendsen
[0040] discloses “upon receiving the acceptance acknowledgement message, the user device 14-1 may add the user 16-N to the friends list 30-1 of the user 16-1”.

Claims 8-13
Claims 8-13 are rejected for the rationale given for claims 1-6 respectively.

Claims 15-20
Claims 15-20 are rejected for the rationale given for claims 1-6 respectively.
Claims 7 and 14 are rejected under 35 U.S.C. §103 as being unpatentable over Svendsen et al. (US 2013/0311457), hereinafter Svendsen, in view of Keen (US 2014/0123014), hereinafter Keen, and further in view of Forbes et al. (US 2014/0237587), hereinafter Forbes.

Claim 7
“a personalized notification message comprising a photo of the second user that has shared the media item with the first user” Forbes abstract discloses “[a] real-time image of the user being identified can be displayed on a user interface with user images associated with one or more accounts”.

Svendsen, Keen, and Forbes disclose analogous art. However, Svendsen does not spell out the “photo of the second user” as recited above. It is disclosed in Forbes. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Forbes into Svendsen to enhance its user account profiling functions.

Claim 14
Claim 14 is rejected for the rationale given for claim 7.

(2) Response to Argument
A.	Claims 4-5, 11-12 and 18-19 Comply with the Requirement of Proper Dependent Form Under 35 U.S.C. §112(d)

The Office Action failed to properly interpret a qualifying term (“additional”) in the dependent claims that further limits the subject matter of the respective claims upon which they depend.

Appellant argues that “[t]he word ‘additional’ qualifying the phrase ‘additional messages’ clearly distinguishes the subject matter of Claim 4 from the messages recited in Claim 1 from which Claim 4 depends.” Said argument is not persuasive because claim 4 recites the similar feature, message exchange between a first user and a second user with a reference to a media item, as recited in claim 1.
Claim 4 recites a feature already recited in claim 1 that can be operated more than once. In other words, claim 4 merely recites the second time operation of the already recited feature of claim 1 and, therefore, fails to further limit its parent claim 1. In fact, all features claimed in patent applications are considered to be able to operate and/or function more than once.

B.	Rejection under 35 U.S.C. §103(a) over Svendsen in further view of Keen is improper
1.  The Office Action has not met the burden of establishing the prima facie case of obviousness because all the limitations of the independent claims 1, 8 and 15 are not rendered obvious by the proposed reference combination of Svendsen and Keen.

Appellant argues that “[t]he Final Office Action mailed on December 27, 2021 (hereinafter ‘Office Action’) has failed to establish a prima facie case of obviousness with regards to independent claims 1, 8 and 15.” Said argument is not persuasive because all claimed features are given exemplary prior art citations in outstanding Office actions.
In Office action dated 12/27/2021, paragraph [0036] of Svendsen is cited for the limitation of “responsive to receiving the indication from the first user, presenting, by a media player executed by a processing device of the user device of the first user, the media item to the first user within a media player interface”. In said paragraph [0036], instant messaging or chat application is disclosed and instant messaging involves at least two users. Once a message is received, an “indication” from a user is received and the referenced media item is presented in the media player as depicted in Keen’s drawing Figure 2A.
Although Appellant continues to argue that “selecting who to share a media item with, as taught by Svendsen’s paragraph 0036, it entirely different from presenting the media item to an already selected user (i.e., the claimed ‘first user’)”, however, no discussion of the argued “presenting” feature is provided. The difference between the claimed presenting and the cited prior art disclosure is therefore unknown, thus, the “presenting” feature is considered disclosed in Svendsen.
	Still further, Appellant argues that “the Examiner seems to have equated Keen’s chat window 230 as the claimed ‘messaging area.’ See Keen’s Figure 2A, ... However, Keen fails to disclose that ‘the media player interface is incorporated into the messaging area … such that the media is displayed inside the messaging area,’ (emphasis added)”. Said argument is not persuasive because the feature of media displayed “inside the messaging area” is not given any description defining the layout locations of the messaging area and media player in the Specification of the present invention. 
	Nevertheless, according to the depictions provided in the drawing figures of the present invention, for example, Figures 12 and 14-16, the messaging area with media presentation feature is disclosed in Keen Figure 2A.

	2.  Mention of Figure 5A of the original drawing set was not an “intentional misread”.

	Appellant submits that “the Examiner alleges that ‘the ‘secondary reference Keen’s Fig. 2A discloses what is shown in Figure 5A’ in an intentional misread.’ (Final Office Action at pg. 8, emphasis added.) … Appellant respectfully argues that Figure 5A of the original drawing set was mentioned merely to distinguish the claimed embodiment with another possible embodiment where the media item is not displayed within the messaging area 570. … there has been no ‘intentional misread’ on the Appellant’s part, contrary to what the Examiner believes.” Examiner acknowledges said explanation.










For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Ruay Ho/Primary Patent Examiner, Art Unit 2175                                                                                                                                                                                                        


Conferees:
/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.